EXHIBIT 32 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), each of the undersigned hereby certifies in the capacity indicated below that the Quarterly Report on Form 10-Q of Imperial Capital Bancorp, Inc. (the “Company”) for the quarterly period ended June 30, 2009 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the financial statements included in such report. Date: August 14, 2009 /s/ Norval L. Bruce Norval L. Bruce Member of the Executive Committee of the Board of Directors Date: August 14, 2009 /s/ Hirotaka Oribe Hirotaka Oribe Member of the Executive Committee of the Board of Directors Date: August 14, 2009 /s/ Robert R. Reed Robert R. Reed Member of the Executive Committee of the Board of Directors Date: August 14, 2009 /s/ Timothy M. Doyle Timothy M. Doyle Executive Managing Director and Chief Financial Officer
